Citation Nr: 1811928	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  14-31 1513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel
INTRODUCTION


The Veteran served on active duty from January 1968 to January 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared before the Board during a June 2016 hearing.  A transcript is of record. 


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Veteran's bilateral hearing loss disability is causally related to his active service.

2.  Resolving all doubt in the Veteran's favor, the Veteran's tinnitus is causally related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral hearing loss disability have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The medical evidence of record, including the Veteran's August 2013 VA examination, indicates that the Veteran suffers from a bilateral hearing loss disability and tinnitus.  

The Veteran's August 1967 Report of Medical Examination at entrance indicates that the Veteran displayed normal hearing acuity during a hearing examination.  The Veteran received a rating of "1" under the hearing category, which indicates that the Veteran displayed a high level of medical fitness.  The Veteran states that he began to experience hearing loss in or about 1968.  A September 1968 annual audio examination report indicates that the Veteran experienced noise exposure while working on a flight line, and that he did not wear ear protection.  The September 1968 report notes the Veteran as displaying "good" hearing.  A March 1970 annual audio examination indicates that the Veteran continued to suffer noise exposure, and that he did not wear ear protection.  The March 1970 report notes the Veteran as displaying "fair" hearing.  An April 1971 annual audio examination indicates that the Veteran continued to suffer from noise exposure, but that he did wear ear protection.  The April 1971 report notes the Veteran as displaying "good" hearing, and notes that he did not experience tinnitus.  The Veteran's January 1972 Report of Medical Examination on separation indicates that the Veteran displayed normal hearing acuity during a hearing examination, and that the Veteran again received a rating of "1" under the hearing category.  During his June 2016 hearing, the Veteran stated that he began to experience ringing in his ears "a couple of years after . . . [he] joined the military and went in the service."  The Veteran added that that his wife and daughters noticed that the Veteran suffered from hearing difficulty following service.  The record indicates that the Veteran later worked as a freight conductor for a railroad company, though the Veteran notes that he wore ear plugs during his career and that he did not regularly experience traumatic noise exposure.

The author of the August 2013 VA examination opined that it less likely than not that the Veteran experienced hearing loss and tinnitus as a result of his service.  The examiner stated that the Veteran did not experience a "significant shift [in hearing thresholds] from entrance to exit; therefore, noise exposure during military service did not result in hearing loss."  The examiner added that the Veteran's annual audio examinations displayed "NO shift in thresholds," and that "earplugs were issued.'  The examiner also opined that the Veteran's tinnitus was less likely than not a result of his service, and noted that the Veteran's service treatment records did not note reports of tinnitus.  It appears that the August 2013 VA examination report failed to discuss changes in the Veteran's hearing evidenced in his service treatment records, including the March 1970 report which notes the Veteran as displaying "fair" hearing.  The August 2013 VA examination report also failed discuss portions of the Veteran's service treatment records which describe the Veteran as not wearing ear protection during his service.  Moreover, the August 2013 VA examination report failed to provide an adequate rationale for its opinion as to the Veteran's tinnitus.  Given the evidence of record, including testimony provided during the June 2016 hearing, service connection for a bilateral hearing loss disability and tinnitus is warranted.  See 38 C.F.R. §§ 3.102, 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (setting forth criteria for direct service connection).


ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.




____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


